DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is a first office action, non-final rejection on the merits.  Claims 1-26, as originally filed, are currently pending and have been considered below.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
4.	Claims 1-2, 4-6,8-18 and 20-26    rejected under 35 U.S.C. 103 as being unpatentable over Teller  et al. ( USP 9,628,395) in view of Gupta et al. ( USP 11,164,124). 	As Per Claim 1, Teller et al. ( Teller) teaches, a computer-implemented method comprising: receiving, by a service dispatcher, a first input comprising a plurality of state data of a fleet of aerial vehicles and a second input comprising a service objective; (Abstract, col.1, line 52-col.2, line 40; col.9, line 40-58, col.14, line 23-col.16, line 18); determining, using the first input, that one or more aerial vehicles in the fleet meets a set of criteria associated with performing the service objective; ( col. 21, line 40- col.22, line 43) ; receiving an allocation of some or all of the one or more aerial vehicles; ( col. 2, line 4-40, col.9, line 40-58); generating a plan to use the allocation to perform the service objective; ( col.19,line 19-col.20, line 30); and dispatching the allocation according to the plan. ( col. 9, line 59-col.10, line 5).
However, Teller does not explicitly teach, submitting a bid on the one or more aerial vehicles, the bid configured to induce a vehicle allocator to allocate the one or more aerial vehicles to the service dispatcher; 
In  a related field of Art, Gupta et al. (Gupta)  teaches, Aerial vehicle task allocation system 10 comprising Task allocation module 12, which includes bidding (col. 3, lines 22-54),  the bidding module includes price of the bid, wherein, submitting a bid on the one or more aerial vehicles, the bid configured to induce a vehicle allocator to allocate the one or more aerial vehicles to the service dispatcher;( col.5, line 20-col.6, line 6). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Teller and Gupta  before him before the effective filing date of the claimed invention  to modify the systems of  Teller, to include the  device teachings ( task allocation module  12 which includes bidding module 34) of Gupta and configure with the system of Teller  to acquire  bidding module allowing the user to submit bid on one more aerial vehicle  ane  allocating the one or more aerial vehicles to the service dispatcher.  Motivation to combine the two teachings is, to obtain bidding module to have the highest bid getting allocated (i.e., added revenue generation).
As per Claim 2, Teller as modified by Gupta  teaches the limitation of Claim 1. However, Teller   in view of Gupta teaches, determining that another aerial vehicle is desired for the performance of the service objective; ( via identifying heterogeneous balloon, other balloon being configured as super-nodes vehicle other balloons being configured as sub-nodes, col.4, lines 50-col.5, line 3); identifying an additional aerial vehicle in the fleet suitable for the service objective; col.4, lines 50-col.5, line 3); and submitting another bid for the additional aerial vehicle. ( Gupta : via  col.3, line 22-54;  and col.5, line 20-col.6, line 6).
As per Claim 4, Teller as modified by Gupta  teaches the limitation of Claim 1. However, Teller  in view of Gupta  further teaches, wherein dispatching the allocation Teller:  col. 23.lines 23-40) also see col.18, line 10-30).
As per Claim 5, Teller as modified by Gupta  teaches the limitation of Claim 1. However, Teller  in view of Gupta  further teaches, wherein dispatching the allocation causes an aerial vehicle to remain in the target service location for a given time window.   ( Teller:  col. 23.lines 23-40), also see col.18, line 10-30).
As per Claim 6, Teller as modified by Gupta  teaches the limitation of Claim 1. However, Teller  in view of Gupta  further teaches the method further comprising causing an aerial vehicle to perform a part of the service objective related to a high bandwidth demand time window, wherein the aerial vehicle is equipped with an updated communication unit. (Teller : co.1, lines 40-col. 2, line 17), also see col.18, line 10-30).
As per Claim 8, Teller as modified by Gupta  teaches the limitation of Claim 1. However, Teller  in view of Gupta further teaches, scheduling, by the service dispatcher, a secondary task for an aerial vehicle in the allocation. ( Teller : col.26, lines 43-50).
As per Claim 9, Teller as modified by Gupta  teaches the limitation of Claim 1. However, Teller  in view of Gupta further teaches, performing a real-time assurance check on the first input; and assigning an overriding intent to an aerial vehicle in the allocation based on the first input.  (Teller : col.16, line 18-46).
As per Claim 10, Teller as modified by Gupta  teaches the limitation of Claim 9. However, Teller  in view of Gupta further teaches, assigning a real-time assurance controller to control the aerial vehicle's actions.  ( Teller : col.16, line 18-46).

As per Claim 11, Teller as modified by Gupta  teaches the limitation of Claim 9. However, Teller  in view of Gupta does not explicitly teach, wherein the overriding intent comprises avoiding a no-fly zone.  
However, it is notoriously known in the art that, avoiding a no-fly zone,  is a standard procedure in  the field of  balloons monitoring.
As per Claim 12, Teller as modified by Gupta  teaches the limitation of Claim 9. However, Teller  in view of Gupta does not explicitly teach, wherein the overriding intent comprises avoiding a storm.  
However, it is notoriously known in the art that,  avoiding a storm  is a standard procedure in  the field of  balloons monitoring.
As per Claim 13, Teller as modified by Gupta  teaches the limitation of Claim 9. However, Teller  in view of Gupta does not explicitly teach, wherein the overriding intent comprises avoiding a zero-pressure threshold. 
However, it is notoriously known in the art that,  avoiding a zero-pressure threshold  is a standard procedure in  the field of  balloons monitoring.
As per Claim 14, Teller as modified by Gupta  teaches the limitation of Claim 9. However, Teller  in view of Gupta does not explicitly teach, wherein the overriding intent comprises avoiding a bursting threshold.
However, it is notoriously known in the art that,  avoiding a bursting threshold  is a standard procedure in  the field of  balloons monitoring.
As per Claim 15, Teller as modified by Gupta  teaches the limitation of Claim 1. However, Teller  in view of Gupta  teach, wherein the plan schedules arrival of each aerial vehicle in the allocation to arrive at, or return to, the target service location at a (Teller : col.21, line 40-col.22, line 30),  and ( col.22, line 60- col.23, 4).
As per Claim 16, Teller as modified by Gupta  teaches the limitation of Claim 1. However, Teller  in view of Gupta  teaches, wherein the service objective comprises arriving at the target service location within a given time window. ( Teller : col.21, line 40-col.22, line 30),  and  (col.22, line 60- col.23, 4).
As per Claim 17, Teller as modified by Gupta  teaches the limitation of Claim 1. However, Teller  in view of Gupta   teach, wherein the service objective comprises providing connectivity services to the target service location for a desired time period.  
(col.22, line 60- col.23, 4).
As per Claim 18, Teller as modified by Gupta  teaches the limitation of Claim 9. However, Teller  in view of Gupta  teaches, wherein the service objective comprises maximizing an amount of time the aerial vehicle is to be provide connectivity services to the target service region for a given time period. (Telelr : via col.22, line 60- col.23, 4). 
 As per Claim 20, Teller as modified by Gupta  teaches the limitation of Claim 1. However, Teller  in view of Gupta   teach, wherein the service objective comprises following a mapped trajectory, (Teller : via “a balloon may be directed to a location by identifying an altitude at which a wind direction takes a balloon to along a desired trajectory.” , col.12, line 64- col.13, line 5).

Claim 21 is being rejected using the same rationale as claim 1.
As per Claim 22, Teller as modified by Gupta  teaches the limitation of Claim 21. However, Teller  in view of Gupta   teach, wherein the one or more aerial vehicles comprise a wind-driven aerial vehicle (Teller : via  “by adjusting its altitude, a balloon may be able to find winds that will carry the balloon horizontally (e.g., latitudinally and/or longitudinally) to a desired horizontal location.  Wind speed and/or direction may vary with altitude, and since current wind velocities as well as weather forecasts are available, in principle, a balloon may be directed to a location by identifying an altitude at which a wind direction takes a balloon to along a desired trajectory”., Col.12, line 64- col.13, line 5).
As per Claim 23, Teller as modified by Gupta  teaches the limitation of Claim 21. However, Teller  in view of Gupta   teach, wherein the one or more aerial vehicles comprise a propulsion- capable aerial vehicle.  ( Teller , via “networks may be extended to other types of manned or unmanned aerial vehicles (UAVs) and/or to networks of other types of manned or unmanned aerial vehicles, without departing from the scope of the invention. Examples of such aerial vehicles include, but are not limited to    dirigibles and high-altitude platforms (HAPs), among other possibilities”, col.3, lines 59-65).
As per Claim 24, Teller as modified by Gupta  teaches the limitation of Claim 21. However, Teller  in view of Gupta   teach, wherein the one or more aerial vehicles comprise a fixed-wing aerial vehicle, ( Teller , via “networks may be extended to other types of manned or unmanned aerial vehicles (UAVs) and/or to networks of other types of manned or unmanned aerial vehicles, without departing from the scope of the invention. Examples of such aerial vehicles include, but are not limited to    dirigibles and high-altitude platforms (HAPs), among other possibilities”, col.3, lines 59-65).
As per Claim 25, Teller as modified by Gupta  teaches the limitation of Claim 21. However, Teller  in view of Gupta   teach, wherein the fleet is heterogeneous (Teller  : via  “a high-altitude-balloon network may be   heterogeneous, and thus may include two or more different types of balloons. For example, some balloons may be configured as super-nodes, while other balloons may be configured as sub-nodes. (Note also that some balloons may be configured to function as both a super-node and a sub-node.)”, col.4, lines 50-56).
As per Claim 26, Teller as modified by Gupta  teaches the limitation of Claim 21. However, Teller  in view of Gupta   teach, wherein the fleet is homogeneous. ( teller : via “a high-altitude-balloon network may be homogenous. More specifically, in a homogenous high-altitude-balloon network, each balloon is configured to communicate with nearby balloons via free-space optical links. Further, some or all of the balloons in such a network, may also be configured communicate with ground-based station(s) using RF communications. (Note that in some embodiments, the balloons may be homogenous in so far as each balloon is configured for free-space optical communication with other balloons, but   heterogeneous  with regard to RF communications with ground-based stations.)”,  col.4, lines 39-43.


s 3 and 7  are   rejected under 35 U.S.C. 103 as being unpatentable over Teller  et al. ( USP 9,628,395) in view of Gupta et al. ( USP 11,164,124) in view of Bonawitz et al. (USP 2014/0188377).
As per Claim 3, Teller as modified by Gupta  teaches the limitation of Claim 2. However, Teller  in view of Gupta does not explicitly teach wherein the determining that another aerial vehicle is desired comprises calculating a probability that the service objective will not be fully performed by the allocation.  
In a related field  of Art, Bonawitz  et al. ( Bonawitz) teahces,  method and systems for determining  trajectories for fleet vehicle of a fleet of vehicle , wherein, the determining that another aerial vehicle is desired comprises calculating a probability that the service objective will not be fully performed by the allocation.( [0094]).
It would have been obvious to one of ordinary skill in the art, having the teachings of Teller and Gupta  and Bonawitz before him before the effective filing date of the claimed invention  to modify the systems of  Teller, to include the  teachings  of Bonawitz   and configure with the system of Teller  in order to  calculate probability of service objective performance.
 As per Claim 7, Teller as modified by Gupta  teaches the limitation of Claim 1. However, Teller  in view of Gupta does not explicitly teach, causing an aerial vehicle to perform a part of the service objective related to a densely populated area, wherein the aerial vehicle is equipped with an updated communication unit.
In a related field of Art Bonawitz et al. ( Bonawitz) teaches, causing an aerial vehicle to perform a part of the service objective related to a densely populated area, (Bonawitz 1 : [0047]).
It would have been obvious to one of ordinary skill in the art, having the teachings of Teller and Gupta  and Bonawitz before him before the effective filing date of the claimed invention  to modify the systems of  Teller, to include the  teachings  of Bonawitz   and configure with the system of Teller  in order to  calculate probability of service objective performance.
6.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Teller et al. (USP 9,628,395) in view of Gupta et al. (USP 11,164,124) in view of Heppe (USP 2018/0237141).
As per Claim 19, Teller as modified by Gupta  teaches the limitation of Claim 1. However, Teller  in view of Gupta does not explicitly teach, wherein the service objective comprises providing high level observations of the Earth. 
In a related field of art, Heppe  teaches, an airship  primary having payload  including an earth observation payloads, wherein the service objective comprises providing high level observations of the Earth. ( via earth observation payload including multispectral sensor, astronomical instrument payload, remote surveillance payloads , [0069]).
It would have been obvious to one of ordinary skill in the art, having the teachings of Teller and Gupta  and Heppe  before him  before the effective filing date of the claimed invention  to modify the systems of  Teller, to include the payload  teachings (earth observation payloads) of Heppe and configure with the system of Teller  to acquire multispectoral sensors,  andother sensors and providing  high level 

 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663